1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    BERNARD MITCHELL,                        Case No. 2:19-cv-07476-ODW-MAA
12                       Petitioner,           ORDER ACCEPTING REPORT
13          v.                                 AND RECOMMENDATION OF
                                               UNITED STATES MAGISTRATE
14    JOSIE GASTELO,                           JUDGE
15                       Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19   Petition, the other records on file herein, and the Report and Recommendation of
20   the United States Magistrate Judge. The time for filing objections has expired and
21   no objections have been made.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
1          IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
2    the Magistrate Judge is accepted and adopted; (2) Respondent’s Motion to Dismiss
3    the First Amended Petition on the ground of abstention pursuant to the Younger
4    doctrine is granted; and (3) Judgment shall be entered denying the First Amended
5    Petition and dismissing this action without prejudice.
6
7    DATED: February 26, 2020
8                                           ___________________________________
9                                           OTIS D. WRIGHT II
                                            UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
